           Case 2:20-cv-01031-APG-DJA Document 4 Filed 09/03/20 Page 1 of 1



 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 TYLER ASHLEY,                                            Case No.: 2:20-cv-01031-APG-DJA

 4          Petitioner                                                     Order

 5 v.

 6 BRIAN E. WILLIAMS, et al.,

 7          Respondents

 8

 9         Petitioner Tyler Ashley submitted a pro se petition for writ of habeas corpus under 28

10 U.S.C. § 2254. ECF No. 1-1. On June 26, 2020, I ordered Ashley to either pay the $5.00 filing

11 fee or submit an inmate account statement for the past six months and a properly executed

12 financial certificate by July 30, 2020. ECF No. 3. That order was electronically served on

13 Ashley at his address of record. Id. That deadline has passed and Ashley has not filed the

14 account statement and financial certificate, paid the filing fee, or contacted the court in any way.

15 Accordingly, this action is dismissed without prejudice as improperly commenced.

16         I THEREFORE ORDER that petitioner’s application to proceed in forma pauperis (ECF

17 No. 1) is DENIED.

18         I FURTHER ORDER the Clerk to detach and file the petition (ECF No. 1-1).

19         I FURTHER ORDER that the petition is DISMISSED without prejudice.

20         I FURTHER ORDER that a certificate of appealability is denied.

21         I FURTHER ORDER the Clerk to enter judgment accordingly and close this case.

22                 Dated: September 3, 2020

23                                                           _________________________________
                                                             U.S. District Judge Andrew P. Gordon
